          Case 2:19-cr-01715-RB Document 18 Filed 08/22/19 Page 1 of 1

                  CLERK’S MINUTES OF ARRAIGNMENT/DETENTION

Date: 8/22/2019                Judge: SWEAZEA                   Clerk: K. SOLIS

USA vs. JAMES CHRISTOPHER BENVIE                     Case No. 19‐1715 RB
Deft present with counsel: ORLANDO MONDRAGON ☒ Appt’d. ☐ Ret’d.

U.S. represented by: TAYLOR HARTSTEIN, AUSA
Name of Interpreter: N/A

Court in Session: 10:05 – 10:06 A.M. (1 MIN)
Liberty: LCR‐TORTUGAS

☒ Defendant not present        ☐ Bench warrant issued
☒ Waiver of Appearance at Arraignment and Entry of Not Guilty Plea submitted and
  approved in Open Court

Court asked the Defendant:
☐ Name                         ☐ Extent of education/schooling              ☐ Age
☐     Whether defendant has any medical or mental health issues or concerns
☐     Whether defendant has received a copy of INDICTMENT
☐     Whether defendant has had time to consult with his/her attorney
☐     Whether defendant wants Indictment/Information read in open court
☐     Whether defendant will waive the reading of Indictment/Information
☐     Whether defendant is ready to plead

☒     Defendant entered a plea of NOT GUILTY to all counts on behalf of the Defendant
☒     Matter referred to District Judge
☒     Counsel ordered to file any motions by: 9/12/2019
☒     Case assigned to:
             ☒       JUDGE BRACK                 ☐ JUDGE GONZALES
☒     Trial set on trailing docket commencing: TO BE SET
☐     Defendant requested psychiatric examination; Motion to be filed.
☒     Defendant on bond
☐     Defendant advised to file motion to reconsider
☐     Penalty for failure to appear explained
☒     Discovery Order entered
☐     Unseal Case
☐     First appearance of Defendant
☐     Other:
